DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed November 30, 2021 has been entered. No new matter has been added.
Claims 1 – 20 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 4, 7, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuttleworth et al. (US 2009/0145577).
Regarding Claim 1:
in a front-back direction of a vehicle body (paragraph 0002 references a John Deere tractor in which a CAC is mounted in front of the radiator, and when referencing Fig 1, the front of the vehicle is understood to be on the left which places the aspiration port shown in Fig 4 to be in the rear facing direction) and leads the air from the aspiration port to the air cleaner (paragraph 0012).
	Regarding Claim 2:
Shuttleworth et al. teaches the radiator includes a shroud (20) having an opening in which a fan (18) of the engine is disposed, and the aspiration port is disposed not to overlap with the opening of the shroud in back view (Figs 1 – 3).
	Regarding Claim 4:
Shuttleworth et al. teaches the aspiration port is disposed in a vicinity of a cooling water hose through which the cooling water flows between the radiator and the engine (Figs 1 – 3, the cooling water hose is not shown, but is described in the abstract to be connected to the radiator, and therefore, the aspiration port is considered to be placed “in a vicinity of”).
	Regarding Claims 7 and 19:
Shuttleworth et al. teaches the air cleaner is disposed on the rear side of the radiator (Figs 1 – 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 – 6, 8 – 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuttleworth et al. (US 2009/0145577).
Regarding Claims 3 – 6, 8 – 18, and 20:

The cooling water hose and a lower hose is not shown in the drawings of Shuttleworth et al. but a coolant water system attached to the radiator 12 is discussed in the abstract and would reside in the front of the radiator and adjacent the collector, which includes the aspiration port. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to move the aspiration port of Shuttleworth et al. lower and in the vicinity of the lower hose of the cooling water, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive.
On Page 7 of the Remarks, the Applicant argues that Shuttlesworth does not teach the front-back limitation in the amended claimed. The Examiner disagrees and refers to the rejection above, which relies on the paragraph 0002 of Shuttlesworth to establish the front-back direction and that aspirator port 49 opens up on the rear side and direction of the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747